Citation Nr: 1515763	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-26 598	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a heart condition, to include stent and bypass surgery, claimed as the result of exposure to herbicides.

2.  Entitlement to an initial disability evaluation in excess of 70 percent prior to October 23, 2014, for posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from September 1968 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2015 rating decision, the RO increased the disability rating for PTSD from 70 percent to 100 percent effective from October 23, 2014.  


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as the issue of entitlement to service connection for a heart condition, to include stent and bypass surgery, claimed as the result of exposure to herbicides.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the appellant have been met as the issue of entitlement to an initial disability evaluation in excess of 70 percent prior to October 23, 2014, for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran informed the Board in April 2015 that he wished to withdraw his entire appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for a heart condition, to include stent and bypass surgery, claimed as the result of exposure to herbicides.

The appeal is dismissed as to the issue of entitlement to an initial disability evaluation in excess of 70 percent prior to October 23, 2014, for PTSD.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


